DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 05-11-22.
Claim 1 is amended.
Claim 5 is withdrawn.

Election/Restrictions
This application contains claim 5 drawn to an invention nonelected without traverse in the reply filed on 02-03-22.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (US20030089519) in view of Komatsu et al. (US20180186935), Kozakai et al. (US20070090299) and Arai et al. (US20080254300).
Re Claim 1, Okada show and disclose
A method of making a flexible printed circuit board which includes a base film (1, fig. 1) having an insulating property, a conductive pattern (3, fig. 1) disposed on either one or both surfaces of the base film, and a cover layer (4 and 5, fig. 1) covering a conductive-pattern side of a laminated structure inclusive of the base film and the conductive pattern (fig. 1), the method comprising: 
a superimposing step of superimposing a cover film (4 and 5, fig. 1) on the conductive-pattern side of the laminated structure, the cover film having a first resin layer (polyimide resin 5, [0057]) and a second resin layer (epoxy resin 4, [0057]) that is laminated to an inner side of the first resin layer (fig. 1),
wherein the second resin layer sandwiched between the first resin layer and the base film at positions where no conductor of the conductive pattern is provided has a height less than or equal to a height of the second resin layer covering a conductor of the conductive pattern (fig. 1), and has an average thickness greater than or equal to 50% of an average thickness of the conductive pattern (fig. 1);
Okada disclosed claimed invention, except Okada does not explicitly disclose the softening points of the polyimide resin and epoxy resin, 
Komatsu teaches the polyimide has a softening temperature of preferably 250- 550° C., more preferably 350-550° C., and further preferably 360-510° C. [0047]; and Koazkai teaches the softening temperature of an epoxy resin is 55-57° C. [0123];
Since Okada disclosed the polyimide and epoxy resin layers, therefore, it would have been obvious to one having ordinary skill in the art to use the polyimide and epoxy resin as taught by Komatsu and Koazkai in the electronic device of Okada, in order to have variety design choice of characters of the known material for the electrical device; and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its characters for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416;
thus the second resin softens at a lower temperature (55-57° C. of the epoxy resin) than does the first resin layer (360-510° C of the polyimide resin);
Examiner’s Notes: Even without the references of Komatsu and Koazkai, the melting point of epoxy resin is lower than polyimide resin is evidenced by claim 2 of the application (claim 1 states melting point of the second resin is lower than that of the first resin, and claim 2 pointed out that the first resin is polyimide resin and the second resin is epoxy resin);
Okada does not disclose
a pressure bonding step of vacuum bagging the laminated structure and the cover film at a temperature higher than a softening temperature of the second resin layer. 
Arai teaches a device wherein
	a pressure bonding step of vacuum bagging the laminated structure and the cover film at a temperature higher than a softening temperature of the second resin layer (Manufacture of Multiple-Layered Printed Wiring Board: a vacuum hot pressure forming process of the obtained board was conducted by employing a vacuum pressure laminator apparatus at a pressure of 0.5 MPa and a temperature of 100 degree C., [0160]).
Therefore, it would have been obvious to one having ordinary skill in the art to use the process to bond the laminated circuit board as taught by Arai in the electronic device of Wang, in order to make the bonding more complete and reliable (since the bonding temperature higher than epoxy adhesive layer, it would reduce viscosity and increase fluidity of the epoxy adhesive and make more complete bonding for the laminated circuit board) for the electronic device. 
Examiner’s Notes: This is also the reason for using the outmost polyimide cover layer with higher softening temperature, to ensure the outmost cover layer not being soften, deformed or damaged under heat and pressure bonding process. 
Re Claim 2, Okada show and disclose
The method of making a flexible printed circuit board as claimed in claim 1, wherein a main polymer of the first resin layer is a polyimide (polyimide resin, see claim 1 above), and a main polymer of the second resin layer is an epoxy resin (epoxy resin, see claim 1 above).
Claims 3-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al., in view of Komatsu et al., kozakai et al. and Arai et al., further in view of Wang (US20160163451).
Re Claims 3-4 and 6-9, Okada, Komatsu, kozakai and Arai disclose
The method of making a flexible printed circuit board as claimed in claims 1 and 2 respectively,
Okada, Komatsu, kozakai and Arai do not disclose
wherein the conductive pattern forms a planar coil element, wherein an average circuit pitch of the conductive pattern is greater than or equal to 5 µm and less than or equal to 20 µm.
Wang teaches a device wherein
the conductive pattern forms a planar coil element (flexible circuit board having conductive patters of a planar spiral coil 20, [0028], fig. 2), an average circuit pitch of the conductive pattern is greater than or equal to 5 µm and less than or equal to 20 µm (the center-to-center pitch between adjacent electrically conductive traces of coil 20 may range from about 10 micrometers to about 2,000 micrometers, [0028]).
Therefore, it would have been obvious to one having ordinary skill in the art to use conductive pattern of a spiral coil in the flexible circuit board as taught by Wang in the flexible circuit board of Okada, in order to have variety design choice of usages of the conductive pattern in the flexible circuit board for the electronic device; and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20160107376-A1 US-20110147053-A1 US-20080241452-A1 US-20080090075-A1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848